DISMISS and Opinion Filed July 11, 2013




                                          S
                                       In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-00696-CV

                           IN THE INTEREST OF I. L. S., A CHILD

                        On Appeal from the 255th Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. 09-07655-S

                                MEMORANDUM OPINION
                        Before Justices Moseley, Bridges, and Lang-Miers
                                    Opinion by Justice Bridges
        In a letter dated May 24, 2013, this Court questioned its jurisdiction over this appeal

because it appeared there was no final judgment. We instructed appellant to file, within twenty

days of the date of the letter, a jurisdictional brief explaining how this Court has jurisdiction over

the appeal. We cautioned appellant that failure to file a jurisdictional brief may result in

dismissal of the appeal without further notice. As of today’s date, appellant has not filed a

jurisdictional brief.

        A party to an adjudication of paternity may challenge the adjudication only under the

laws of this state relating to appeals. See TEX. FAM. CODE ANN. § 160.637(e) (West 2008).

Except in circumstances not applicable here, this Court has jurisdiction only over appeals from

final judgments. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A final

judgment is one that disposes of all pending parties and claims. Id.
       Because the order leaves the issue of conservatorship for later determination, the

judgment is not final and this Court lacks jurisdiction. Accordingly, we dismiss the appeal. See

TEX. R. APP. P. 42.3(a) & (c).




                                                    /David L. Bridges/
                                                    DAVID L. BRIDGES
130969F.P05                                         JUSTICE




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF I. L. S., A CHILD               On Appeal from the 255th Judicial District
                                                   Court, Dallas County, Texas.
No. 05-13-00696-CV                                 Trial Court Cause No. 09-07655-S.
                                                   Opinion delivered by Justice Bridges.
                                                   Justices Moseley and Lang-Miers,
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, the Texas Department of Family and Protective Services,
recover its costs of this appeal from appellant, Lakeith Raqib Amir-Sharif.


Judgment entered July 11, 2013




                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE




                                             –3–